DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the applicant’s telephonic communication received on November 16, 2022.
Claims 1 is amended, claims 12-20 are cancelled, and claims 21-29 are newly added. Accordingly, claims 1-11 and 21-29 are pending.
Instant publication US20210182840 will be referred to as “Specification” hereinafter.

Restriction/Election
Applicant’s election on Species A is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the Restriction requirement, the election has been treated as an election without traverse (see MPEP 818.03 (a)).

Information Disclosure Statement (IDS)
IDS received on June 10, 2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a blockchain storage component creating a subsequent data block N+1 blockchain having N data blocks in response to a storage command, N being a positive integer (claim 1);
blockchain processing component generating the storage command based on cryptographic processing of at least one of the N data blocks of the blockchain, the N+1 data block, and the activity token, wherein the activity token is employed by the blockchain processing component to reduce the cryptographic processing of the N+1 data block (claim 1);
the blockchain processing component to select a reduced set of hash data from the Nth data block in the cryptographic processing of the N+1 data block (claim 2);
the blockchain processing component to solve a cryptographic hash function represented as H(H(N+1), Nonce) that removes at least one binary digit from a previous hash function applied to the Nth data block, where H is a hash operation, H(N+1) is a hash function applied to the N+1 data block of the blockchain, and the Nonce is an arbitrary number that is used singularly in a cryptographic process (claim 3);
an activity monitor component to record activity data relating to the network activities of the blockchain storage component, and to assign a weighting parameter to the activity data associated with each of the respective network activities (claim 5) wherein the activity data can include at least one of prior blockchain storage activity data for the blockchain storage component, a rate of transaction data for the blockchain storage component, and associations activity data relating to prior interactions of the blockchain storage component and other network components (claim 6) wherein the rate of transaction data is related to at least one of quantity of interactions the blockchain storage component has with other network components, types of interactions the blockchain storage component has with other network components, time of interactions the blockchain storage component has with other network components, and influence of the blockchain storage component has with respect to other network components (claim 7);
a token generator component to process the weighting parameters received from the activity monitor component and to generate a weighting score that assigns a relative value to the weighting parameters (claim 8);
at least one of a validator component to facilitate a transaction with a transactor for transaction data (claim 9);
a blockchain responder component entrusted to update the blockchain (claim 9);
at least one of the validator component and the blockchain responder component executes the blockchain storage component to store the transaction data in the blockchain (claim 9);
the validator component operates with a transaction component to form a transaction system to facilitate collecting the transaction data from the transactor (claim 10).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claimed limitation of “a blockchain storage component creating a subsequent data block N+1 blockchain having N data blocks in response to a storage command, N being a positive integer (claim 1);
wherein the activity token is employed by the blockchain processing component to reduce the cryptographic processing of the N+1 data block (claim 1); the blockchain processing component to select a reduced set of hash data from the Nth data block in the cryptographic processing of the N+1 data block (claim 2); the blockchain processing component to solve a cryptographic hash function represented as H(H(N+1), Nonce) that removes at least one binary digit from a previous hash function applied to the Nth data block, where H is a hash operation, H(N+1) is a hash function applied to the N+1 data block of the blockchain, and the Nonce is an arbitrary number that is used singularly in a cryptographic process (claim 3); an activity monitor component to record activity data relating to the network activities of the blockchain storage component, and to assign a weighting parameter to the activity data associated with each of the respective network activities (claim 5) wherein the activity data can include at least one of prior blockchain storage activity data for the blockchain storage component, a rate of transaction data for the blockchain storage component, and associations activity data relating to prior interactions of the blockchain storage component and other network components (claim 6) wherein the rate of transaction data is related to at least one of quantity of interactions the blockchain storage component has with other network components, types of interactions the blockchain storage component has with other network components, time of interactions the blockchain storage component has with other network components, and influence of the blockchain storage component has with respect to other network components (claim 7); a token generator component to process the weighting parameters received from the activity monitor component and to generate a weighting score that assigns a relative value to the weighting parameters (claim 8); at least one of a validator component to facilitate a transaction with a transactor for transaction data (claim 9); a blockchain responder component entrusted to update the blockchain (claim 9); at least one of the validator component and the blockchain responder component executes the blockchain storage component to store the transaction data in the blockchain (claim 9); the validator component operates with a transaction component to form a transaction system to facilitate collecting the transaction data from the transactor (claim 10)” invoke 112(f) as described above in the claim interpretation section.
	In light of the instant Specification disclosing that “component” can include hardware and a combination of hardware and software (see ¶0080), the claims are rejected as the Specification does not disclose algorithm for performing the recited function(s) by the components.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the scope of the claim is unclear. Specifically, the claim recites, in part, “creating, by a blockchain storage component, a subsequent data block N+1 of a blockchain having N data blocks in response to a storage command, N being a positive integer … generating, by a blockchain processing component, the storage command based on cryptographic processing of at least one of the N data blocks of the blockchain, the N+1 data block, and the activity token”.
Here, the scope of the claim is unclear as the creation of the N+1 data block is contingent on a blockchain storage component. The generation of the blockchain storage component, however, is contingent on the storage component. The circular dependency creates indefinite scope.
The other independent claims 22 and 27 include same deficiency, hence are rejected.
In further reference to claim 1, “a blockchain storage component” and “a blockchain processing component” invoke 112(f) (see above claim interpretation). The claim recites that the system comprises a processor configured to execute computer instruction stored in the memory of the system that when executed cause the system to perform operations of creating a subsequent data block N+1 of a blockchain and generating the storage command based on cryptographic processing of at least one of the N data blocks of the blockchain, the N+1 data block, and the activity token. The claim also recites that the creating is performed by the blockchain storage component and that the generating is performed by the blockchain processing component.
The claim is also rejected as the claim is directed to a system but failing to recite/specify structure(s) which goes to make up the system clearly and positively and to organize and correlate the structures in such a manner as to present a complete operative device.
For example, instant Specification discloses that “component” can include hardware and a combination of hardware and software (see ¶0080). As such, the claim is unclear as to whether the blockchain storage component and the blockchain processing component, i.e., hardware component with or without software, are part of the recited system, part of the processor, etc.
Similarly, the recited activity monitor component in claim 5, a token generator component in claim 8, a validator component and a blockchain responder in claim 9, and transaction component in claim 10 are not organize and correlated in such a manner as to present a complete operative device. For example, how is the recited processor related to the recited components.
As per claim 3, the scope of the claim is unclear. The claim recites, in part, “remove at least one binary digit from a previous hash function applied to the Nth data block”. One of ordinary skill in the art would appreciate that hash function is an algorithm not binary digit. And in light of the Specification that discloses reducing of the cryptographic processing, one would appreciate that the binary digit is the result of the hash function applied to the Nth data block, i.e., hashed value. If indeed, it is the hash function, it is unclear as to how the reducing of the removing binary digit of the previous hash function results in reducing of the cryptographic processing. 
As per claim 27, the scope of the claim is unclear. Specifically, the claim recites, in part, “method comprising: creating, by a processor, a subsequent data block N+1 of a blockchain having N data blocks in response to a storage command, N being a positive integer … creating, by the processor, the subsequent data block of the blockchain in response to the storage command.”
Here, the scope of the claim is unclear as the first creating and the second creating are same. 
Claim limitation ““a blockchain storage component creating a subsequent data block N+1 blockchain having N data blocks in response to a storage command, N being a positive integer (claim 1);
wherein the activity token is employed by the blockchain processing component to reduce the cryptographic processing of the N+1 data block (claim 1); the blockchain processing component to select a reduced set of hash data from the Nth data block in the cryptographic processing of the N+1 data block (claim 2); the blockchain processing component to solve a cryptographic hash function represented as H(H(N+1), Nonce) that removes at least one binary digit from a previous hash function applied to the Nth data block, where H is a hash operation, H(N+1) is a hash function applied to the N+1 data block of the blockchain, and the Nonce is an arbitrary number that is used singularly in a cryptographic process (claim 3); an activity monitor component to record activity data relating to the network activities of the blockchain storage component, and to assign a weighting parameter to the activity data associated with each of the respective network activities (claim 5) wherein the activity data can include at least one of prior blockchain storage activity data for the blockchain storage component, a rate of transaction data for the blockchain storage component, and associations activity data relating to prior interactions of the blockchain storage component and other network components (claim 6) wherein the rate of transaction data is related to at least one of quantity of interactions the blockchain storage component has with other network components, types of interactions the blockchain storage component has with other network components, time of interactions the blockchain storage component has with other network components, and influence of the blockchain storage component has with respect to other network components (claim 7); a token generator component to process the weighting parameters received from the activity monitor component and to generate a weighting score that assigns a relative value to the weighting parameters (claim 8); at least one of a validator component to facilitate a transaction with a transactor for transaction data (claim 9); a blockchain responder component entrusted to update the blockchain (claim 9); at least one of the validator component and the blockchain responder component executes the blockchain storage component to store the transaction data in the blockchain (claim 9); the validator component operates with a transaction component to form a transaction system to facilitate collecting the transaction data from the transactor (claim 10)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. invoke 112(f) as described above in the claim interpretation section. In light of the instant Specification disclosing that “component” can include hardware and a combination of hardware and software (see ¶0080), the claims are rejected as the Specification does not disclose algorithm for performing the recited function(s) by the components. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2022/0092592 (“Wright”) in view of US Patent No. 10,291,627 (“Gleichauf”).
Per claims 1, 21-23, 25, and 27, Wright discloses a computer-implemented method comprising:
creating, by a processor, a subsequent data block N+1 of a blockchain having N data blocks in response to a storage command, N being a positive integer (see ¶0086, once the candidate block has been created, the mining node then attempts to mine that block); 
generating, by the processor, an activity token that represents at least one previous network action of an entity operating a blockchain storage component (see ¶0089, this assertion, i.e., that the mining node has a particular identity and associated reputation or work history; ¶0093, verifiable reputation proof … mining node with a long history of producing valid blocks may be considered more reliable, important, trustworthy, etc.; ¶0097-¶0104, reputation score); and
generating, by the processor, the storage command based on cryptographic processing of at least one of the N data blocks of the blockchain, the N+1 data block, and the activity token, (see ¶0086, once the candidate block has been created, the mining node then attempts to mine that block. If the mining node is successful in mining the candidate block before receiving notice of a new block from another node, then it quickly propagates the successfully mining of the candidate block on the blockchain network and adds that new block to the blockchain; ¶0112; ¶0114); and 
creating, by the processor, the subsequent data block of the blockchain in response to the storage command (see ¶0086, once the candidate block has been created, the mining node then attempts to mine that block. If the mining node is successful in mining the candidate block before receiving notice of a new block from another node, then it quickly propagates the successfully mining of the candidate block on the blockchain network and adds that new block to the blockchain; ¶0087).  
Wright further teaches a system comprising a memory storing instructions and a processor (see Fig. 8). Wright further teaches a non-transitory computer-readable medium having stored thereon instructions that are executable by a processor of a system (see ¶0025).
While Wright teaches adjusting of the difficulty threshold (see ¶0094), Wright does not specifically teach wherein the activity token (reputation) is employed to reduce the cryptographic processing of the N+1 data block. 
Gleichauf, however, teaches wherein activity token, e.g. capability of the mining node, to reduce the cryptographic processing of the N+1 data block (see col. 19, lines 47-52, retargeting, i.e., proof-of-work difficulty of a blockchain problem or puzzle is based on capability of mining nodes, amount of time for solving a puzzle, or any other suitable parameters).
It would have been obvious to one of ordinary still in the art to include in the blockchain system of Wright the technique of adjusting difficulty level based on the capability of mining nodes as taught by Gleichauf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gleichauf does not specifically teach that the adjustment is reducing of the difficulty level, however, as Wright generally teaches awarding of the miner based on past history, it would have been obvious to one of ordinary skill in the art to reduce the difficulty level for the miner based on miner’s capability, including performance, as awarding performance improves the overall system by providing incentive for performance(s).
As per claim 4, the combination of Wright and Gleichauf further teaches wherein the activity token is expressed as a numerical value, a mathematical function, or a probability value that indicates reliability of the blockchain storage component to create the subsequent data block in the blockchain based on previous network activities (see Wright: ¶0101 - ¶0104, reputation score).  
As per claim 5, the combination of Wright and Gleichauf further teaches an activity monitor component to record activity data relating to the network activities of the blockchain storage component, and to assign a weighting parameter to the activity data associated with each of the respective network activities (see Wright: Fig. 8; ¶0079, recording a miner work history; ¶0097, work history; ¶0098-¶0109, reputation score based on weighting).  
As per claims 6 and 7, the combination of Wright and Gleichauf further teaches wherein the activity data can include at least one of prior blockchain storage activity data for the blockchain storage component, a rate of transaction data for the blockchain storage component, and associations activity data relating to prior interactions of the blockchain storage component and other network components wherein the rate of transaction data is related to at least one of quantity of interactions the blockchain storage component has with other network components, types of interactions the blockchain storage component has with other network components, time of interactions the blockchain storage component has with other network components, and influence of the blockchain storage component has with respect to other network components (see Wright: ¶0097-0109). Furthermore, description of what activity data can include is non-functional descriptive material.
  As per claim 8, the combination of Wright and Gleichauf further teaches comprising a token generator component to process the weighting parameters received from the activity monitor component and to generate a weighting score that assigns a relative value to the weighting parameters (see Wright: Fig. 8; ¶0097-0109)
The combination of Wright and Gleichauf does not specifically teach wherein the weighting score is compared to a threshold value to determine whether to issue the activity token to the blockchain storage component. However, the claimed expression is intended use of the weighting score, therefore does not move to distinguish over prior art. 
As per claims 9-11, the combination of Wright and Gleichauf further teaches further comprising at least one of a validator component to facilitate a transaction with a transactor for transaction data, and a blockchain responder component entrusted to update the blockchain, wherein at least one of the validator component and the blockchain responder component executes the blockchain storage component to store the transaction data in the blockchain wherein the validator component operates with a transaction component to form a transaction system to facilitate collecting the transaction data from the transactor wherein the at least one transaction component includes a transaction interface to interact with the transactor to facilitate performing at least one of a financial exchange between parties, a file exchange between parties, and a property exchange between parties, wherein the N+1 data block in the blockchain is employed to record the exchanges (see Wright: Fig. 5; Fig. 8; ¶0032, nodes validate transactions into a block; ¶0033; ¶0035; ¶0057, adds it to the blockchain; ¶0086, adds the new block with the transaction to the blockchain).
As per claims 26 and 28, the combination of Wright and Gleichauf further teaches wherein the operations further comprises storing the transaction data in the subsequent data block of the blockchain in response to the storage command (see Wright: Fig. 5; Fig. 8; ¶0031, blockchain; ¶0032, nodes validate transactions into a block; ¶0033; ¶0035; ¶0057, adds it to the blockchain; ¶0086, adds the new block with the transaction to the blockchain).
As per claim 29, the combination of Wright and Gleichauf also teaches recording, by the processor, activity data relating to the network activities of a blockchain storage component associated with the processor; and assigning a weighting parameter to the activity data associated with each of the respective network activities; wherein generating the activity token comprises processing the weighting parameters to generate a weighting score that assigns a relative value to the weighting parameters (see Wright: Fig. 8; ¶0079, recording a miner work history; ¶0097, work history; ¶0098-¶0109).    

Claim(s) 2, 3, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wright” and “Gleichauf” as applied to claims 1 and 22 above, and further in view of US Patent No. 11,270,298 (“Pauker”).
Per claims 2, 3, and 24, the combination of Wright and Gleichauf does not teach selecting a reduced set of hash data from the Nth data block in the cryptographic processing of the N+1 data block.
Pauker, however, teaches selecting a reduced set of hash data from the Nth data block in the cryptographic processing of the N+1 data block (see col. 7, lines 8-44, difficulty value may specify how may leading zeros in a binary data representation are required in the hashed block header value).
Hence, as the combination of Wright and Gleichauf discloses adjusting of difficulty level as described above, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention utilize any known technique in adjusting of the difficulty value, including the technique as taught by Pauker, as a technique of adjusting of the difficulty of the puzzle in the combination of Wright and Gleichauf.
In further reference to claim 2, the applicant is reminded that wherein the activity token enables … does not move to distinguish over prior art as the claimed expression is intended use of the activity token.
As per claim 3, the combination of Wright, Gleichauf, and Pauker further teaches wherein the activity token enables the blockchain processing component to solve a cryptographic hash function represented as H(H(N+1), Nonce) that removes at least one binary digit from a previous hash function applied to the Nth data block, where H is a hash operation, H(N+1) is a hash function applied to the N+1 data block of the blockchain, and the Nonce is an arbitrary number that is used singularly in a cryptographic process (see Pauker: col. 7, lines 8-67, difficulty value may specify how may leading zeros in a binary data representation are required in the hashed block header value).  
The applicant is reminded that wherein the activity token enables … does not move to distinguish over prior art as the claimed expression is intended use of the activity token.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180121909 discloses blockchain system and a technique of monitoring information about a validator node. The monitoring data may include validation velocity that indicates how fast the validator node validate a transaction;
US 20180285996 discloses a blockchain architecture utilizing a process called trust enabled adaptive mining. The system may compute reputation values and assign penalty values periodically to miners with lower reputation score to perform a trust assessment;
US 20210166183 discloses a method and system for ranking miners based on their performance in fulfilling decentralized mining requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/               Primary Examiner, Art Unit 3685